Citation Nr: 0940417	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-37 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability.

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to service connection for chronic anemia.

4.  Entitlement to an initial compensable rating for a left 
shoulder disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to April 
1991 and from March 2003 to June 2003.  She has had periods 
of active duty for training from August 15-26, 1983; July 9-
20, 1984; July 1-12, 1985; April 26 - May 9, 1986; August 24 
- September 7, 1987; June 26 - July 23, 1988; March 27 - 
April 7, 1989; November 28, 1990 - January 6, 1991; July 12-
24, 1993; September 11-24, 1994; June 17-30, 1995; May 13-24, 
1996; July 9 - August 7, 2000; and 
August 14-26, 2005.  She also had periods of annual training 
in 1998, 2002, and 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, granted service 
connection for a left shoulder disorder and assigned a 
noncompensable rating; and denied service connection for 
upper and lower back disabilities and anemia.

In November 2007, the case was remanded for further 
development.  It has now been returned to the Board for 
appellate review.  

The Board notes that the Veteran's currently designated 
representative is Veterans of Foreign Wars of the United 
States (VFW).  In a document received by the Board in 
July 2009, it appeared as though she was obtaining 
representation from an attorney.  In August 2009, the Board 
granted an extension of time to submit additional evidence.  
In another letter dated in August 2009, the Board noted that 
there was some confusion with regard to her representation 
and she had a period of 30 days to respond regarding the 
matter.  No response was received.  Since the appointment of 
representative in favor of VFW was not revoked, and a new 
designation of representation was not received, the Board 
will continue to recognize VFW as her representative.  




FINDINGS OF FACT

1.  The medical evidence does not show that the Veteran has 
an upper back disability that is related to an injury during 
active service or a period of active duty for training.  

2.  The medical evidence does not show that the Veteran has a 
lower back disability that is related to an injury during 
active service or a period of active duty for training.  

3.  The Veteran's chronic anemia has been attributed to a 
genetic blood disorder.  

4.  The Veteran's left shoulder disorder is characterized by 
recurrent subluxation of the glenohumeral joint with chronic 
shoulder strain.  


CONCLUSIONS OF LAW

1.  An upper back disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  

2.  A lower back disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  

3.  Chronic anemia was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303(c) (2009).  

4.  The criteria for an initial 20 percent rating for a left 
shoulder disorder have been met from the date of claim.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, the degree of disability, and the 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In October 2002 and December 2003 letters, the Veteran was 
provided notice regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any further 
evidence that pertained to the claim.  She was advised of 
these factors as well as how disability ratings and effective 
dates were assigned in letters dated in January 2008, 
December 2008, and March 2009.  

The case was most recently readjudicated in a June 2009 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
Veteran has not alleged that the notice provided has been 
inadequate or that she has been prejudiced in any way due to 
the timing of the notices.  Additionally, the Board observes 
that the claim for an initial compensable rating for the left 
shoulder disorder is a downstream issue from the grant of 
service connection, and was initiated via a notice of 
disagreement.  Hence, there is no duty to provide any 
additional notice on that issue.  Accordingly, the Board 
finds that VCAA notice requirements have been satisfactorily 
met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording VA 
examinations.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, VA examination reports and 
opinions, and the Veteran's statements.  The Veteran has not 
identified any additional evidence that needs to be obtained 
by VA prior to considering her claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which she might obtain such evidence, and 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  She was an active participant in 
the claims process.  Moreover, any error in the notice or 
timing of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering this matter on 
the merits at this time.  See Conway; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Analysis

Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Certain chronic disabilities, such as arthritis, if manifest 
to a degree of 10 percent within one year after separation 
from active duty, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).  The presumption provision applies only to 
periods of active duty, not active duty for training.

"Active military service" is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA).  38 
U.S.C.A. § 101(24) (West 2002); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).  

Upper and Lower Back Disabilities

The Veteran has related to that she injured her back and left 
shoulder when she experienced falls during both periods of 
active duty.  Her service treatment records confirm an injury 
to the left shoulder, but injuries to the upper and/or lower 
back are not clearly reported.  A February 1991 service 
treatment record does note that the Veteran was seen for 
complaints of pain on the left side of the thoracic area of 
the back but there was no history of trauma.  The assessment 
was muscle strain of the upper back of unknown etiology.  A 
November 1998 record noted a history of trauma to the low 
back which was treated by her family doctor.  The diagnosis 
was acute lumbosacral myositis.  A December 1996 treatment 
record noted a history of "ruptured disks" L5-S1 that were 
stable.  
Upon VA joints examination in February 2004, no chronic upper 
or lower back disabilities were found.  At a subsequent VA 
examination in April 2009, the Veteran was diagnosed with 
cervical spondylosis and chronic lumbar strain.  After 
reviewing the file, the examiner concluded that the current 
upper and lower back disabilities were not related to her 
military service.  

Based on the evidence of record, the Board concludes that 
service connection for either and upper or lower back 
disability is not warranted.  Initially, the Board notes that 
the clinical records from the Veteran's periods of active 
duty do not denote treatment for a chronic back disability.  
Additionally, she was not diagnosed with arthritis of the 
spine within one year of her discharge from active duty in 
either 1991 or 2003.  With regard to her other periods of 
service, the Board observes that the Court held in Biggins 
that a claimed disability itself must have been manifest 
during a period of active duty for training.  In this case, 
it appears that the Veteran's upper and lower back 
disabilities were not manifest during a period of active duty 
for training.  See Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995) (if claim relates to period of active duty for 
training, a disease or injury resulting in disability must 
have manifested itself during that period).  Moreover, the 
April 2009 VA examiner concluded that any currently diagnosed 
disorders were not related to her military service.  

The Board finds that the Veteran is competent to report that 
she has had upper and lower back pain since a period of 
active duty or active duty for training.  However, she is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  See Espiritu, 
supra.  Consequently, in the absence of a nexus between a 
current disability and service, the Board concludes that 
service connection for upper and lower back disabilities may 
not be granted.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claims, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Chronic Anemia

The Veteran's service treatment records indicate that she was 
seen for chronic anemia beginning in 1991, and at a VA 
examination in April 2009, she was diagnosed with chronic 
microcytic anemia related to a thalassemia trait.  The 
examiner noted that the thalassemia trait is a genetic blood 
disorder which was not aggravated in any way by the Veteran's 
military service.  Consequently, since her anemia is 
essentially a congenital of developmental abnormality, the 
Board concludes that service connection is not warranted.  
See 38 C.F.R. § 3.303(c).  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991). Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here, because the current 
appeal is based on the assignment of initial ratings for 
disabilities following an initial award of service connection 
for the disability.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Instead, evidence contemporaneous with the claims 
and the initial rating decisions are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Id.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time.  Id.

The Veteran injured her left shoulder in 1991 when she fell 
out of a helicopter during the Gulf War.  In 1992, 
arthroscopic surgery was performed on the joint.  While on 
active duty in 2003, she again injured the shoulder in a 
fall.  She continues to complain of pain in the shoulder 
joint as well as a feeling of instability in the joint.  

The Veteran's left shoulder disorder is currently rated 
noncompensable under Diagnostic Code 5201.  Since the medical 
evidence reveals that the Veteran is right-handed, the left 
shoulder is considered to be the minor extremity.  See 38 
C.F.R. § 4.69 (2009).  Under Diagnostic Code 5201, a 20 
percent evaluation is for assignment when limitation of arm 
motion of the major or minor extremity is to shoulder level.  
A 20 percent evaluation is also contemplated when arm motion 
of the minor extremity is limited to midway between the side 
and shoulder level (between 45 and 90 degrees), and a 30 
percent evaluation is warranted for arm motion of the minor 
extremity limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2009).  

Based on the evidence of record, the Board finds that the 
Veteran's left shoulder disability does not warrant an 
initial compensable rating under Diagnostic Code 5201 at any 
time during the appeal period because the clinical 
evaluations have not demonstrated that her range of motion is 
limited to 90 degrees or less.  For example, upon VA joints 
examination in February 2004, passive abduction was to 
145 degrees, and forward flexion was to 140 degrees.  Similar 
findings were made on examination in April 2009 - abduction 
to 145 degrees and flexion to 75 degrees.  Even with 
consideration of her complaints of pain, the Board finds that 
entitlement to the minimum 20 percent rating is not warranted 
in this instance.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

However, the February 2004 and April 2009 clinical 
evaluations did show that the Veteran experienced slight 
subluxation of the left glenohumeral shoulder joint with 
chronic left shoulder strain.  Diagnostic Code 5203 provides 
that in cases of clavicular or scapular impairment, with 
dislocation, a 20 percent rating is warranted where either 
the major or minor arm is involved.  Nonunion of the clavicle 
or scapula with loose movement shall be assigned a 20 percent 
rating, while nonunion without loose movement warrants a 
10 percent evaluation.  Malunion of the clavicle or scapula 
may be assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2009).  

Consequently, based on these clinical findings, the Board 
concludes that a 20 percent rating is warranted for the 
Veteran's left shoulder disability - which is shown to be 
compatible with clavicular or scapular impairment with 
dislocation.  Hence, a 20 percent rating may be assigned from 
the date of the Veteran's claim.  




ORDER

Service connection for an upper back disability is denied.

Service connection for a lower back disability is denied.

Service connection for chronic anemia is denied.

An initial 20 percent rating for a left shoulder disorder is 
granted, subject to the regulations governing the payment of 
monetary benefits.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


